Exhibit 10.1

SUPPORT AGREEMENT

THIS SUPPORT AGREEMENT (this “Agreement”) is made and entered into as of
October 3, 2018 by and between Cloudera, Inc., a Delaware corporation
(“Cloudera”), and the undersigned stockholder (“Stockholder”) of Hortonworks,
Inc., a Delaware corporation (“Hortonworks”). Capitalized terms that are used
but not defined herein shall have the respective meanings ascribed thereto in
the Merger Agreement (defined below).

W I T N E S S E T H

WHEREAS, as an inducement for Cloudera to enter into that certain Agreement and
Plan of Merger and Reorganization of even date herewith by and among Cloudera,
Surf Merger Corporation, a Delaware corporation and wholly owned subsidiary of
Cloudera (“Merger Sub”), and Hortonworks (as it may be amended from time to time
by the parties thereto, the “Merger Agreement”), which provides for the merger
of Merger Sub with and into Hortonworks in accordance with its terms (the
“Merger”), Cloudera has requested that Stockholder execute and deliver this
Agreement.

WHEREAS, pursuant to the Merger, each share of Hortonworks Common Stock that is
outstanding immediately prior to the Effective Time will be canceled and
extinguished and automatically converted into the right to receive the
consideration set forth in the Merger Agreement, all upon the terms and subject
to the conditions set forth in the Merger Agreement.

WHEREAS, as of the date hereof, Stockholder is the beneficial owner (as defined
in Rule 13d-3 promulgated under the Exchange Act) of the number of shares of
Hortonworks Common Stock and other securities convertible into, or exercisable
or exchangeable for, shares of Hortonworks Common Stock, all as set forth on the
signature page of this Agreement (collectively, the “Shares”).

WHEREAS, as a condition and inducement for Cloudera to enter into the Merger
Agreement, Stockholder and Cloudera are entering into this Agreement.

NOW, THEREFORE, the parties hereto hereby agree as follows:

1. Agreement to Vote Shares.

(a) Until the Expiration Date, at the Hortonworks Stockholder Meeting and at
every other stockholder meeting of Hortonworks called to consider the
Hortonworks Voting Proposal, and at every postponement or adjournment thereof,
and on every action proposed to be approved by written consent of Hortonworks
Stockholders with respect to any of the following, Stockholder shall vote all
outstanding Shares and any outstanding New Shares (as defined in Section 4
hereof), to the extent (in the case of securities convertible into, or
exercisable or exchangeable for, shares of Hortonworks Common Stock) any such
Shares and New Shares are capable of being voted:

(i) in favor of the adoption of the Merger Agreement and any proposal to adjourn
or postpone any meeting of the stockholders of Hortonworks at which the adoption
of the Merger Agreement is submitted for the consideration and vote of the
stockholders of Hortonworks to a later date if there are not proxies
representing a sufficient number of shares of Hortonworks Common Stock to
approve such matters on the date on which the meeting is held;

(ii) against any Acquisition Proposal made by any Person (other than Cloudera)
and any Acquisition Transaction proposed by any Person (other than Cloudera);
and



--------------------------------------------------------------------------------

(iii) against any other action, agreement or transaction involving Hortonworks
or any of the Hortonworks Subsidiaries that is intended, or would reasonably be
expected, to impede, interfere with, delay, postpone, adversely affect or
prevent the consummation of the Merger or the other transactions contemplated by
the Merger Agreement.

(b) Prior to the Expiration Date, Stockholder shall not enter into any agreement
or understanding with any person to vote or give instructions in any manner
inconsistent with this Section 2.

(c) Notwithstanding anything to the contrary set forth herein, nothing in this
Agreement shall prohibit or otherwise impair the right or ability of Stockholder
to exercise his or her fiduciary duties in his or her capacity as a director or
officer of Hortonworks, including by voting in his or her capacity as a director
to effect a Hortonworks Board Recommendation Change, in each case, in accordance
with the terms of the Merger Agreement.

2. Transfer and Encumbrance. Stockholder agrees, during the period beginning on
the date hereof and ending on the Expiration Date (as defined below), not to
sell, transfer, exchange, pledge or otherwise dispose of or encumber
(collectively, “Transfer”) any Shares or any New Shares, in each case without
the prior written consent of Cloudera; provided, that nothing contained herein
shall prohibit (a) the net settlement of Stockholder’s options to purchase
shares of Hortonworks Common Stock (to pay the exercise price thereof and any
tax withholding obligations), (b) the net settlement of Stockholder’s restricted
stock units (including performance-based restricted stock units) settled in
shares of Hortonworks Common Stock (to pay any tax withholding obligations), (c)
the exercise of Stockholder’s options to purchase shares of Hortonworks Common
Stock, to the extent such options would expire prior to the Effective Time,
(d) the exercise of Stockholder’s options to purchase shares of Hortonworks
Common Stock or the receipt upon settlement of Stockholder’s restricted stock
units, and the sale of a sufficient number of such shares of Hortonworks Common
Stock acquired upon exercise of such options or settlement of such restricted
stock units as would generate sales proceeds sufficient to pay the aggregate
applicable exercise price of shares then exercised under such options and the
taxes payable by Stockholder as a result of such exercise or settlement,
(e) such Stockholder from selling Shares under any written plan providing for
the trading of Shares in accordance with Rule 10b5-1 under the Exchange Act (a
“10b5-1 Plan”) that is described on the signature page hereto or which is put in
place after the date hereof in order to replace an expired or expiring 10b5-1
Plan (provided, that any such 10b5-1 Plan shall be implemented in accordance
with the requirements of Hortonworks’ insider trading policy and on
substantially consistent terms as the expired or expiring 10b5-1 Plan, except as
may be required to implement additional sales pursuant to the foregoing clause
(d)), (f) any Transfer where such Stockholder retains sole direct and indirect
voting control over such Shares or New Shares through the term of this
Agreement, (g) any Transfer to an Affiliate of Stockholder, or (h) if
Stockholder is an individual, (i) to any member of Stockholder’s immediate
family or to a trust for the benefit of Stockholder or any member of
Stockholder’s immediate family or (ii) to any person or entity if and to the
extent required by any non-consensual legal order, by divorce decree or by will,
intestacy or other similar law; provided, however, that in the case of the
foregoing clauses (g) or (h)(i), any such Transfer shall only be permitted if
and to the extent that the transferee of such Shares or New Shares agrees to be
bound by and subject to the terms and provisions hereof to the same effect as
the transferring Stockholder. Stockholder acknowledges that the intent of the
foregoing sentence is to ensure that the Shares and any New Shares are voted in
accordance with the terms hereof.

3. No Participation in Litigation. Stockholder hereby agrees not to commence or
participate in, and use reasonable best efforts to, if requested by Cloudera,
take all actions necessary to opt out of any class in any class action with
respect to, any claim, derivative or otherwise, against Cloudera, Merger Sub,
Hortonworks or any of their respective successors relating to the negotiation,
execution or delivery of this Agreement or the Merger Agreement or the
consummation of the Merger, including any claim (a)

 

-2-



--------------------------------------------------------------------------------

challenging the validity, or seeking to enjoin the operation, of any provision
of this Agreement or the Merger Agreement or (b) alleging a breach of any
fiduciary duty of the Hortonworks Board in connection with the Merger Agreement
or the transactions contemplated thereby; provided, however, that the foregoing
shall not restrict Stockholder from enforcing any of his, her or its rights
under the Merger Agreement or this Agreement.

4. New Shares. Stockholder agrees that any shares of Hortonworks Common Stock
that Stockholder purchases or with respect to which Stockholder otherwise
acquires beneficial ownership after the date of this Agreement and prior to the
Expiration Date, including, without limitation, shares issued or issuable upon
the conversion, exercise or exchange, as the case may be, of all securities held
by Stockholder that are convertible into, or exercisable or exchangeable for,
shares of Hortonworks Common Stock (“New Shares”), shall be subject to the terms
and conditions of this Agreement to the same extent as if they constituted
Shares.

5. No Obligation to Exercise Options or Other Securities. Nothing contained in
this Agreement shall require Stockholder to (i) convert, exercise or exchange
any option, warrants or convertible securities in order to obtain any underlying
shares of Hortonworks Common Stock or (ii) vote, or execute any consent with
respect to, any shares of Hortonworks Common Stock underlying such options,
warrants or convertible securities that have not yet been issued as of the
applicable record date for that vote or consent.

6. Representations and Warranties of Stockholder. Stockholder hereby represents,
warrants and covenants to Cloudera as follows:

(a) If such Stockholder is not an individual, the execution, delivery and
performance by such Stockholder of this Agreement and the consummation by such
Stockholder of the transactions contemplated hereby are within the powers of
such Stockholder and have been duly authorized by all necessary action. If such
Stockholder is an individual, he or she has full legal capacity, right and
authority to execute and deliver this Agreement and to perform his or her
obligations hereunder. Such Stockholder has duly executed and delivered this
Agreement and, assuming the due authorization, execution and delivery by
Cloudera, this Agreement constitutes such Stockholder’s legal, valid and binding
obligation, enforceable against it in accordance with its terms except, in each
case, as enforcement may be limited by bankruptcy, insolvency, reorganization or
similar Legal Requirements affecting creditors’ rights generally and by general
principles of equity. If such Stockholder is married and any of the Shares or
New Shares constitute community property or spousal approval is otherwise
necessary for this Agreement to be legal, valid, binding and enforceable, this
Agreement has been duly executed and delivered by, and, assuming the due
authorization, execution and delivery by Cloudera, constitutes the legal, valid
and binding obligation of, such Stockholder’s spouse, enforceable in accordance
with its terms except, in each case, as enforcement may be limited by
bankruptcy, insolvency, reorganization or similar Legal Requirements affecting
creditors’ rights generally and by general principles of equity.

(b) The Shares are and the New Shares will be beneficially owned (as defined in
Rule 13d-3 promulgated under the Exchange Act) and owned of record by such
Stockholder. Such Stockholder has and will have good and valid title to such
Shares and New Shares, free and clear of any encumbrances other than pursuant to
this Agreement. As of the date hereof, such Stockholder’s Shares constitute all
of the shares of Hortonworks Common Stock beneficially owned or owned of record
by such Stockholder. Except as provided for herein, such Stockholder has sole
voting power (including the right to control such vote as contemplated herein),
sole power of disposition (except with respect to Shares underlying restricted
stock awards issued to directors of Hortonworks), sole power to issue
instructions with respect to the matters set forth in herein, and sole power to
agree to all of the matters set forth in this Agreement, in each case with
respect to all of such Stockholder’s Shares and New Shares.

 

-3-



--------------------------------------------------------------------------------

(c) The execution and delivery of this Agreement by such Stockholder do not, and
the performance by such Stockholder of its obligations under this Agreement will
not, (i) if such Stockholder is not an individual, violate the certificate of
formation, agreement of limited partnership, certificate of incorporation or
similar organizational documents of such Stockholder, (ii) conflict with or
violate any law, ordinance or regulation of any Governmental Authority
applicable to such Stockholder or by which any of its assets or properties is
bound, or (iii) conflict with, result in any breach of or constitute a default
(or an event that with notice or lapse of time or both would become a default)
under, or give to others any rights of termination, amendment, acceleration or
cancellation of, or result in the creation of any encumbrance on the properties
or assets of such Stockholder pursuant to, any note, bond, mortgage, indenture,
Contract, agreement, lease, license, permit, franchise or other instrument or
obligation to which such Stockholder is a party or by which such Stockholder
and/or any of its assets or properties is bound, except for any of the foregoing
as would not reasonably be expected, either individually or in the aggregate, to
impair the ability of such Stockholder to perform its obligations hereunder or
to consummate the transactions contemplated hereby on a timely basis.

(d) The execution and delivery of this Agreement by such Stockholder do not, and
the performance by such Stockholder of its obligations under this Agreement and
the consummation by it of the transactions contemplated hereby will not, require
such Stockholder to obtain any consent, approval, authorization or permit of, or
to make any filing with or notification to, any Governmental Authority, other
than the filings of any reports with the SEC.

(e) As of the date hereof, there is no Legal Proceeding pending or, to the
knowledge of such Stockholder, threatened against or affecting such Stockholder
and/or any of its Affiliates before or by any Governmental Authority that would
reasonably be expected to impair the ability of such Stockholder to perform its
obligations hereunder or to consummate the transactions contemplated hereby on a
timely basis.

(f) No investment banker, broker, finder or other intermediary is entitled to a
fee or commission from Cloudera or Hortonworks in respect of this Agreement
based upon any arrangement or agreement made by or on behalf of such Stockholder
(other than as an officer or director of Hortonworks).

(g) Such Stockholder understands and acknowledges that Cloudera is entering into
the Merger Agreement in reliance upon the execution and delivery of this
Agreement by such Stockholder and the representations, warranties and covenants
of such Stockholder contained herein. Such Stockholder understands and
acknowledges that the Merger Agreement governs the terms of the Merger and the
other transactions contemplated thereby.

7. Additional Documents. Stockholder hereby covenants and agrees to execute and
deliver any additional documents reasonably necessary or desirable to carry out
the purpose and intent of this Agreement and the Merger Agreement.

8. Consents and Waivers. Stockholder hereby gives any consents or waivers that
are reasonably required for the consummation of the Merger under the terms of
any agreement to which Stockholder is a party or pursuant to any rights
Stockholder may have.

9. Termination. This Agreement shall terminate and shall have no further force
or effect as of the earlier to occur of (i) receipt of the Requisite Hortonworks
Stockholder Approval, (ii) the date the

 

-4-



--------------------------------------------------------------------------------

Merger Agreement shall have been validly terminated pursuant to Article IX
thereof (the “Expiration Date”) and (iii) a Hortonworks Board Recommendation
Change due to Hortonworks’ receipt of a Superior Proposal, to the extent such
Hortonworks Board Recommendation Change is permitted by, and subject to the
applicable terms and conditions of Section 7.4(f)(i) of the Merger Agreement;
provided, however, that notwithstanding the foregoing, the provisions in
Section 10 hereof shall survive in full force and effect following the
consummation of the Merger.

10. Miscellaneous.

(a) Notices. All notices and other communications hereunder shall be in writing
and shall be deemed duly given (i) on the date of delivery if delivered
personally, (ii) on the date of confirmation of receipt (or, the first business
day following such receipt if the date is not a business day) of transmission by
telecopy or telefacsimile, or (iii) on the date of confirmation of receipt (or,
the first business day following such receipt if the date is not a business day)
if delivered by a nationally recognized courier service. All notices hereunder
shall be delivered as set forth below, or pursuant to such other instructions as
may be designated in writing by the party to receive such notice:

 

  (i)

If to Cloudera, to:

Cloudera, Inc.

395 Page Mill Rd

Palo Alto, CA 94306

Attention: David Middler

Facsimile No.: (888) 789-1488

With a copy (which shall not constitute notice) to:

Fenwick & West LLP

801 California Street

Mountain View, California 94041

Attention: David Bell, David Michaels and Scott Behar

Facsimile No.: (650) 938-5200

 

  (ii)

If to Stockholder, to the address set forth on the signature page hereto.

(b) Certain Interpretations.

(i) The words “include,” “includes” and “including” when used herein shall be
deemed in each case to be followed by the words “without limitation.”

(ii) The headings contained in this Agreement are for reference purposes only
and shall not affect in any way the meaning or interpretation of this Agreement.

(c) Entire Agreement. This Agreement and the documents and instruments and other
agreements among the parties hereto referenced herein: (i) constitute the entire
agreement among the parties with respect to the subject matter hereof and
supersede all prior agreements, understandings, representations and conditions,
both written and oral, among the parties with respect to the subject matter
hereof, and (ii) are not intended to confer upon any other person any rights or
remedies hereunder.

(d) Assignment. This Agreement shall not be assigned by operation of law or
otherwise, except that Cloudera may assign the rights and delegate its
obligations hereunder to its affiliates so long as Cloudera remains obligated to
perform those obligations required to be performed by Cloudera hereunder.

 

-5-



--------------------------------------------------------------------------------

(h) Amendments and Modification. This Agreement may not be modified, amended,
altered or supplemented except by the execution and delivery of a written
agreement executed by the parties hereto.

(i) Waiver. No waiver by any party hereto of any condition or of any breach of
any provision of this Agreement shall be effective unless in writing.

(j) Severability. In the event that any provision of this Agreement or the
application thereof becomes or is declared by a court of competent jurisdiction
to be illegal, void or unenforceable, the remainder of this Agreement will
continue in full force and effect and the application of such provision to other
persons or circumstances will be interpreted so as reasonably to effect the
intent of the parties hereto. The parties further agree to replace such void or
unenforceable provision of this Agreement with a valid and enforceable provision
that will achieve, to the extent possible, the economic, business and other
purposes of such void or unenforceable provision.

(k) Specific Performance and Other Remedies.

(i) Specific Performance. The parties shall be entitled to seek an injunction or
injunctions to prevent breaches of this Agreement and to enforce specifically
the terms and provisions hereof in any court of the United States or any state
having jurisdiction, this being in addition to any other remedy to which they
are entitled at law or in equity.

(ii) Other Remedies. Any and all remedies herein expressly conferred upon a
party will be deemed cumulative with and not exclusive of any other remedy
conferred hereby, or by law or equity upon such party, and the exercise by a
party of any one remedy will not preclude the exercise of any other remedy. The
parties hereto agree that irreparable damage would occur in the event that any
of the provisions of this Agreement were not performed in accordance with their
specific terms or were otherwise breached.

(l) Fees and Expenses.

(i) Except as otherwise provided in the Merger Agreement, all costs and expenses
incurred in connection with this Agreement and the transactions contemplated
hereby shall be borne by the party incurring such expenses.

(ii) If any action or other proceeding relating to the enforcement of any
provision of this Agreement is brought by any party hereto, the prevailing party
shall be entitled to recover reasonable attorneys’ fees, costs and disbursements
from the opposing party or parties in such action or other preceding (in
addition to any other relief to which the prevailing party may be entitled).

(m) GOVERNING LAW. EXCEPT AS OTHERWISE PROVIDED HEREIN, ALL QUESTIONS AND/OR
DISPUTES CONCERNING THE CONSTRUCTION, VALIDITY AND INTERPRETATION OF THIS
AGREEMENT AND THE TRANSACTIONS CONTEMPLATED HEREBY SHALL BE GOVERNED BY THE
INTERNAL LAWS, AND NOT THE LAW OF CONFLICTS, OF THE STATE OF DELAWARE. EACH
PARTY HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY AGREES TO BE SUBJECT TO, AND
HEREBY CONSENTS AND SUBMITS TO, THE JURISDICTION OF THE COURTS OF THE STATE OF
DELAWARE AND AGREES THAT ANY ACTION INVOLVING ANY EQUITABLE OR OTHER

 

-6-



--------------------------------------------------------------------------------

CLAIM SHALL BE BROUGHT EXCLUSIVELY IN THE DELAWARE COURT OF CHANCERY. IN THE
EVENT THAT THE DELAWARE COURT OF CHANCERY DOES NOT ACCEPT OR DOES NOT HAVE
JURISDICTION OVER ANY SUCH ACTION, EACH PARTY HERETO HEREBY IRREVOCABLY AND
UNCONDITIONALLY AGREES THAT ANY SUCH ACTION THEN SHALL BE BROUGHT EXCLUSIVELY IN
THE UNITED STATES DISTRICT COURT FOR THE DISTRICT OF DELAWARE.

(n) WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES ALL RIGHT
TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM (WHETHER BASED ON
CONTRACT, TORT OR OTHERWISE) ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE
ACTIONS OF ANY PARTY HERETO IN NEGOTIATION, ADMINISTRATION, PERFORMANCE OR
ENFORCEMENT HEREOF.

(o) Counterparts. This Agreement may be executed in one or more counterparts,
all of which shall be considered one and the same agreement and shall become
effective when one or more counterparts have been signed by each of the parties
and delivered to the other party, it being understood that all parties need not
sign the same counterpart.

[Remainder of Page Intentionally Left Blank]

 

-7-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this Agreement on the date
first above written.

 

CLOUDERA, INC.      STOCKHOLDER By:  

 

    

 

  Name:      Print Stockholder Name   Title:               By:  

 

                 Signature

         Name:  

 

            Print Name

       Title:  

 

             If Applicable

        Address:          

 

       

 

        Company Capital Stock Beneficially Owned:         Common Stock:        
                                                Common Stock issuable upon the
exercise of outstanding options, warrants, restricted stock units, or other
rights:                                      Description of any applicable
10b5-1 Plan:

[Signature Page to Support Agreement]